Citation Nr: 0945775	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for a degenerative disc disease of the cervical 
spine.

2.  Entitlement to an initial compensable disability rating 
for a residual appendectomy scar.

3.  Entitlement to a compensable disability rating for 
chondromalacia of the right knee.

4.  Entitlement to a compensable disability rating for tinea 
pedis of the right foot.

5.  Entitlement to a compensable disability rating for left 
ankle sprain.

6.  Entitlement to service connection for a low back 
disability. 

7.  Entitlement to service connection for a bilateral hip 
disability.

8.  Entitlement to service connection for a right ankle 
disability.

9.  Entitlement to service connection for a left knee 
disability.

10.  Entitlement to service connection for a left testicle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1982 to April 1985 
and from January 2003 to August 2004, with additional service 
in the United State Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board notes that the Veteran has stated that, in addition 
to his service-connected right foot disability, he 
experiences blisters on his left foot that reportedly had 
their onset in service.  The Board interprets the Veteran's 
statement as raising a claim for service connection for a 
left foot disability.  As such a claim has not been developed 
for appellate review, the Board refers it to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran contends that his service-connected appendectomy 
scar and cervical spine, right knee, right foot, and left 
ankle disabilities have all worsened since his last VA 
examination in December 2004.  The Veteran's VA medical 
records reflect that since that time, he has sought treatment 
for neck pain accompanied by numbness in his upper 
extremities, pain and muscle spasms in his lower extremities, 
foot blisters, and papules associated with a possible fungal 
infection.  Additionally, those VA medical records show that 
the Veteran has described that the neurological symptoms 
associated with his service-connected cervical spine 
disability affect his ability to drive, and that his leg pain 
and foot blisters interfere with his performance of duties 
integral to his employment as a water and sewer worker.

Thus, updated VA examinations are needed to fully and fairly 
evaluate the Veteran's claims for increased disability 
ratings.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

Additional VA examinations are also warranted with respect to 
the Veteran's service connection claims.  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination). 

Here, the Veteran asserts that he has experienced chronic 
left knee pain since injuring that joint in 1984, while 
stationed at Fort Hood, Texas, during his first period of 
active service.  Additionally, he contends that his lumbar 
spine problems first arose in April 2001, when he injured his 
lower back while on active duty training at Fort Bragg, North 
Carolina, and that he later aggravated that injury and hurt 
his hips and ankles during physical fitness testing in 
January 2003, when he was recalled to active duty.  Moreover, 
the Veteran asserts that his lumbar spine and left knee 
disorders have been aggravated by his service-connected 
cervical spine disability.  He also alleges that his current 
left testicle disability, manifested by "urgent urinary 
frequency" and left testicular pain, had its onset during 
his second period of active service.  

The service treatment records corresponding to the Veteran's 
first period of active duty are negative for any lumbar 
spine, hip, knee, ankle, or testicle problems on entry.  
Those service treatment records reveal that in October 1983, 
the Veteran was treated for lumbar spine discomfort that was 
assessed as mechanical back pain.  The following month, he 
was treated for bilateral knee swelling.  Subsequent service 
treatment records for his first period of active service show 
treatment for left ankle and right knee problems, but are 
silent with respect to the Veteran's lumbar spine, hips, 
right ankle, and left knee.

Reports of medical examinations conducted from April 1985 to 
January 2003, while the Veteran was in the Army Reserves, 
reflect that in February 2002, he reported a history of knee 
and foot injuries incurred in 1984 and indicated that he had 
injured his lower back in 2001 while on active duty training 
at Fort Bragg, North Carolina.  Thereafter, service treatment 
records from the Veteran's second period of active duty show 
that in January 2003, he described chronic lumbar spine, hip 
and ankle pain and instability, which were attributed to a 
prior civilian occupational injury, a motor vehicle accident, 
and Reserve training exercises.  X-rays were consistent with 
a diagnosis of degenerative disc disease of the lumbar spine, 
but negative for any hip or ankle pathology.  Subsequent 
service treatment records show that the Veteran sought 
periodic treatment for muscle spasms and related lumbar spine 
problems and was treated for a right ankle sprain from 
September through November 2003.  Additionally, those service 
treatment records reflect that the Veteran reported a history 
of pain in his left testicle and frequent urination and was 
diagnosed with prostatitis.

As noted above, the Veteran was afforded a VA examination in 
December 2004 in which he complained of constant lumbar 
spine, hip, and ankle pain that was occasionally 
incapacitating.  Clinical examination, however, was negative 
for any radiculopathy or muscle spasm.  However, range of 
motion testing revealed mild limitation of motion, with 
additional functional limitation upon repetitive use.  X-ray 
findings were consistent with the prior in-service diagnosis 
of mild degenerative disc disease.  Additionally, the 
examiner found the Veteran's hips and right ankle to be 
unremarkable based on clinical examination and X-ray.  
Moreover, while the Veteran reported a history of left knee 
pain dating back to 1984, the VA examiner found no evidence 
of current left knee pathology.  Nor did that examiner detect 
any prostate or testicular problems, despite the Veteran's 
reports of ongoing pain and frequent urination over a period 
of five years.  Urinalysis was also negative for any 
abnormalities.

The record thereafter shows that in January 2005, the Veteran 
was treated for another civilian lumbar spine injury incurred 
while lifting a piece of iron piping.  Subsequent VA medical 
records reveal that he has sought treatment for chronic 
lumbar spine pain that radiates into his lower extremities, 
as well as testicular pain and urinary problems.  

The Board recognizes that the Veteran has already been 
afforded a VA examination with respect to his service 
connection claims.  Significantly, however, while the prior 
VA examiner diagnosed the Veteran with degenerative disc 
disease of the lumbar spine, that examiner did not opine as 
to whether the lumbar spine disability was incurred in or 
aggravated by any of the Veteran's periods of active service.  
Given that the record reflects treatment for lumbar spine 
pain and related symptoms during both periods of active 
service, as well as reports of civilian lumbar spine 
injuries, the etiology of the Veteran's currently diagnosed 
lumbar spine disability remains unclear.  Accordingly, the 
Board finds that an additional VA examination is warranted to 
determine whether the Veteran's current lumbar spine 
disability was incurred in or aggravated by any aspect of his 
active service.

With respect to the Veteran's other service connection 
claims, the Board recognizes that the December 2004 VA 
examiner did not diagnose any bilateral hip, right ankle, 
left knee, or left testicular pathology.  Nevertheless, in 
light of the aforementioned service treatment records showing 
complaints of and treatment for left knee pain and swelling, 
right ankle and hip pain and instability, right ankle strain, 
and testicular pain and burning on urination, the post-
service treatment records reflecting pain throughout the 
lower extremities, testicular pain, and excessive urination, 
and the Veteran's reports of a continuity of symptomatology 
of hip, right ankle, left knee, and testicular problems since 
various periods of active service, the Board finds that an 
additional VA examination is necessary to fully and fairly 
assess the merits of those claims.

Additionally, the Board observes that, in a September 2006 
statement, the Veteran indicated that his current lumbar 
spine and lower extremity symptoms were caused or aggravated 
by his service-connected cervical spine disability.  
Moreover, the clinical evidence of record suggests that the 
lumbar spine, bilateral hip, right ankle, left knee, and left 
testicular disabilities for which he seeks service connection 
may be etiologically related to some or all of the orthopedic 
disabilities for which service connection already has been 
established.  The Board is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  Accordingly, the Board finds that, based 
on the record, VA must consider whether service connection 
for lumbar spine, bilateral hip, right ankle, and left knee 
disabilities is warranted as secondary to his service-
connected cervical spine, right knee, right foot, and left 
ankle disabilities.

Next, it appears that certain Reserve service records are 
outstanding.  As noted above, the Veteran now asserts that he 
first injured his low back on active duty training in April 
2001.  That assertion is consistent with the report of his 
February 2002 Reserve service examination, in which he stated 
that he had injured his lower back the previous year while on 
active duty training at Fort Bragg.  However, while the 
reports of the Veterans Reserve service medical examinations 
and the service treatment records corresponding to the 
Veteran's periods of active duty have been associated with 
the claims file, the Reserve service records showing his 
periods of active duty training, inactive duty training, and 
any line of duty determinations pertaining to a lumbar spine 
injury for the period from April 22, 1985, to January 17, 
2003, have not yet been requested or obtained.  Because VA is 
on notice that such records exist and may be of use in 
deciding the claims, those records are relevant and an 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, VA medical records appear to be outstanding.  
The record shows that, as of June 2006, the Veteran was 
undergoing regular treatment for chronic lumbar spine and 
neck pain and scheduled for an upcoming dermatology consult.  
However, no subsequent VA medical records have been 
associated with the claims file.  Because it appears there 
may be outstanding VA medical records that may contain 
pertinent to the Veteran's increased rating and service 
connection claims, those records are also relevant and should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2009); see Bell, 2 
Vet. App. at 611.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall contact the National 
Personnel Records Center (NPRC), or any 
other appropriate service department 
offices to obtain the Veteran's complete 
Reserve personnel and treatment records 
for the period from April 22, 1985, to 
January 17, 2003, including all records 
showing his dates of active duty training 
and inactive duty training and any line of 
duty determinations pertaining to injuries 
incurred in active duty training or 
inactive duty training.

2.  The RO/AMC shall obtain and associate 
with the claims file all medical records 
from VA Medical Center in Atlanta, 
Georgia, dated from July 2006 to the 
present.

3.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA skin 
examination in order to determine the 
current extent and severity of his 
service-connected appendectomy scar and 
right foot tinea pedis.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination and the report should note 
that review.  The examiner should provide 
a rationale for the opinion and reconcile 
it with all evidence of record.  
Specifically, the VA examiner should 
address the following: 

a)  Identify all pathology related to the 
Veteran's appendectomy scar, including 
the scar's size, whether it causes 
limitation of motion, is unstable or 
superficial, and whether it limits 
function.  If limitation of function is 
shown, the examiner should state what 
motions or functions are limited and to 
what extent.

b)  Discuss how the Veteran's 
appendectomy scar impacts his activities 
of daily living, including his ability to 
obtain and maintain employment.

c)  Identify all pathology related to the 
Veteran's tinea pedis, including the 
percentage of the body and exposed areas 
affected.  

d)  Provide measurements of the length 
and width of any scars associated with 
the Veteran's tinea pedis and state 
whether the scars are deep or 
superficial, unstable, painful, or cause 
any limitation of function.

e)  State whether the Veteran's tinea 
pedis requires intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and, if so, how 
many weeks per year such therapy is 
required.  

f)  Discuss how the Veteran's tinea pedis 
impacts his activities of daily living, 
including his ability to obtain and 
maintain employment.

4.  The RO/AMC shall schedule the Veteran 
for a VA orthopedic examination to 
determine the current nature and severity 
of his service-connected cervical spine, 
right knee, right foot, and left ankle 
disabilities, and to assess the etiology 
of any current lumbar spine, right ankle, 
and left knee disorders found on 
examination.  The claims file must be 
reviewed by the examiner, and the 
examination report must reflect that the 
claims folder was reviewed.  

The examiner should provide a rationale 
for all opinions and reconcile those 
opinions with all evidence of record, 
including the Veteran's service treatment 
records showing treatment for upper and 
lower back and ankle pain and instability, 
bilateral knee pain and swelling; the 
reports of civilian lumbar spine injuries 
incurred between the Veteran's first and 
second periods of active service; the 
Veteran's statements regarding a lumbar 
spine injury incurred during a period of 
active duty training in April 2001; the 
December 2004 VA examiner's report; other 
post-service treatment records showing 
reports of and treatment for pain in the 
upper and lower back, lower extremities, 
numbness in the upper extremities 
associated with the cervical spine, and 
diagnoses of degenerative disc disease of 
the cervical and lumbar spine segments; 
and the lay statements and clinical 
evidence relating the Veteran's lumbar 
spine and lower extremity problems to his 
service-connected orthopedic disabilities.  
The examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

The VA examiner is requested to address 
the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-
connected cervical spine disability, 
including ranges of motion in degrees, 
and state whether or not ankylosis is 
shown.

b)  Indicate whether the cervical spine 
disability is manifested by functional 
limitation due to pain, weakened 
movement, excess fatigability, pain with 
use, or incoordination.  Additional 
limitation of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  If 
feasible, the determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

c)  State the length of the length of 
time during the past twelve months that 
the Veteran has had incapacitating 
episodes due to the cervical spinal 
disability.  Incapacitating episodes are 
periods of acute signs and symptoms due 
to intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician.

d)  State whether the Veteran's cervical 
spine disability is manifested by any 
neurological impairment, and, if so, 
which nerves are involved, and the extent 
of the impairment.  The diagnostic 
criteria applicable to nerve impairment 
distinguish the types of paralysis: 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With these categories in mind, 
classify the Veteran's cervical spine 
disability distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an electromyograph 
or nerve conduction velocity tests, or 
other such tests, explain, in terms 
meaningful to a layperson, the base line 
results versus those obtained for the 
appellant.  Explain the meaning of any 
abnormal results that are obtained.

e)  Discuss how the Veteran's cervical 
spine disability impacts his activities 
of daily living, including his ability to 
obtain and maintain employment.

f)  Identify all orthopedic pathology 
related to the Veteran's service-
connected right knee disability.  Conduct 
all necessary tests, to include X-rays 
and range of motion studies of the knee 
in degrees.  State whether any ankylosis 
(favorable or unfavorable) is present.  
Specify whether the Veteran's right knee 
disability is manifested by genu 
recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing 
objectively demonstrated), or by malunion 
of the tibia or fibula, or nonunion of 
those bones, with loose motion, requiring 
a brace.  State whether that service-
connected disability is accompanied by 
recurrent subluxation or lateral 
instability, and whether any such 
subluxation or lateral instability is 
slight, moderate, or severe.  Discuss 
whether the Veteran has additional 
functional loss from his right knee 
disability, and describe any pain, 
weakened movement, excess fatigability, 
or incoordination resulting from that 
service-connected disability.

g)  Discuss how the Veteran's right knee 
disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.

h)  Identify all orthopedic pathology 
related to the Veteran's service-
connected left ankle disability.  Conduct 
all necessary tests, to include X-rays 
and range of motion studies of the ankle 
in degrees.  State whether any ankylosis 
(favorable or unfavorable) is present.  
Specify whether the Veteran's left ankle 
disability is manifested by abduction, 
adduction, inversion, or eversion 
deformity.  State whether that service-
connected disability is accompanied by 
recurrent subluxation or lateral 
instability, and whether any such 
subluxation or lateral instability is 
slight, moderate, or severe.  Discuss 
whether the Veteran has additional 
functional loss from his left ankle 
disability, and describe any pain, 
weakened movement, excess fatigability, 
or incoordination resulting from that 
service-connected disability.

i)  Discuss how the Veteran's left ankle 
disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.

j)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current lumbar spine 
disability that was incurred or 
aggravated beyond its normal progression 
during any period of active service, 
active duty training, or inactive duty 
training.  

k)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current lumbar spine 
disability that was either caused by or 
is aggravated (permanently worsened) 
beyond its natural progression by his 
service-connected cervical spine, right 
knee, or left ankle disabilities.

l)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current bilateral hip 
disability that was incurred or 
aggravated beyond its normal progression 
during any period of active service, 
active duty training, or inactive duty 
training.  

m)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current bilateral hip 
disability that was either caused by or 
is aggravated (permanently worsened) 
beyond its natural progression by his 
service-connected cervical spine, right 
knee, or left ankle disabilities.

n)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current right ankle 
disability that was incurred or 
aggravated beyond its normal progression 
during any period of active service, 
active duty training, or inactive duty 
training.  

o)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current right ankle 
disability that was either caused by or 
is aggravated (permanently worsened) 
beyond its natural progression by his 
service-connected cervical spine, right 
knee, or left ankle disabilities.

p)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current left knee 
disability that was incurred or 
aggravated beyond its normal progression 
during any period of active service, 
active duty training, or inactive duty 
training.  

q)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran has a current left knee 
disability that was either caused by or 
is aggravated (permanently worsened) 
beyond its natural progression by his 
service-connected cervical spine, right 
knee, or left ankle disabilities.

5.  The RO/AMC shall schedule the Veteran 
for a VA  genitourinary examination for 
the purpose of ascertaining the nature and 
etiology of any left testicular disability 
found on examination.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination and the report should note 
that review.  The examiner should provide 
a rationale for any opinion expressed and 
reconcile that opinion with all evidence 
of record, including the Veteran's service 
treatment records showing reports of left 
testicular pain and frequent urination, 
the December VA examination showing both 
testicles to be within normal limits and 
an absence of any urinary abnormalities, 
and the subsequent VA medical records 
showing renewed complaints of left 
testicular pain and urgent urinary 
frequency.  The examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  
Specifically, the VA examiner should 
address whether it is as likely as not (50 
percent probability or greater) that the 
Veteran has a current left testicular 
disability that was incurred or aggravated 
beyond its normal progression during any 
period of active service, active duty 
training, or inactive duty training.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

7.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



